EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter deVore on January 4, 2022.
The application has been amended as follows: 
Claim 3, line 6: the phrase “a plurality of the guide members is provided” has been deleted and replaced with --wherein the guide member is one of a plurality of guide members--.   
Claim 9, line 6: the phrase “a plurality of the guide members is provided” has been deleted and replaced with --wherein the guide member is one of a plurality of guide members--.   
Claim 15, line 1: the phrase “wherein the guide member” has been deleted and replaced with --wherein one of the guide members--.
Claim 16, line 1: the phrase “wherein the guide member” has been deleted and replaced with --wherein one of the guide members--.
Claim 17, line 1: the phrase “wherein the guide member” has been deleted and replaced with --wherein one of the guide members--.
Claim 18, line 1: the phrase “wherein the guide member” has been deleted and replaced with --wherein one of the guide members--.
Claim 19, line 1: the phrase “wherein the guide member” has been deleted and replaced with --wherein one of the guide members--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a brake device comprising: a drum brake, a backing plate, an actuator on the backing plate and an electric actuator having a rotation member that includes a male screw, a linear motion member that includes a female screw that meshes with the male screw, an actuating member that receives a force for actuating the braking member from the linear motion member, wherein the rotation member is provided with a through-hole that lies along an axial direction of the axis center and the actuating member passes through the through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

January 4, 2022